Per Curiam,
This issue, sent by the orphans’ court to the common pleas, was for trial by jury of six questions specified therein, the second of which is: “ Whether or not the said alleged codicil, dated August 15,1891, was executed by the said A. Taylor Hoopes?” Another is: “ Did A. Taylor Hoopes direct and dictate all of the provisions of the paper writing of January 27, 1888, and the codicil of August 15, 1891 ? ” As will be seen by reference to the others, they involve questions of testamentary capacity, undue influence, fraud and imposition,, as bearing on the execution as well as the validity of said codicil.
On the trial, considerable testimony, bearing more or less directly on one side or the other of said questions, was introduced by the respective parties, and the case was fairly submitted to the jury with full and adequate instructions in which we discover no substantial error. The evidence was more or less conflicting, but it clearly presented subordinate questions of fact bearing on the main questions at issue, which were solely for the consideration of the jury. The main contention was as to the second specified question, viz: Whether or not the alleged codicil of August 15, 1891, was executed by the testator ? The alleged signature of the testator to that paper was not attested by any subscribing witness. On the part of the plaintiffs, testimony tending to prove the genuineness of the signature was introduced. On the other hand, the testimony of the defendants tended to prove the contrary, and one of their requests for charge was: “ If the jury find that A. Taylor Hoopes did not sign the alleged codicil, dated August 15, 1891, the verdict must be for the defendants on the second issue, and it will not be necessary for them to consider and determine any of the other issues in the case.” The learned trial judge affirmed this point, and said: “ It has reference to the second issue in the case, *272and tbat is whether or not the alleged codicil, dated August 15, 1891, was executed by the said A." Taylor Hoopes. If you find that he-did not execute that codicil, then your answer to that second question will be, ‘ We find that the alleged codicil, dated August 15,1891, was not executed by A. Taylor Hoopes; ’ and if you so find, it renders it unnecessary for you to consider the other questions,” etc.
Guided by this, and other proper instructions, the jury found specifically for the defendants — on the second question alone— “That A. Taylor Hoopes did not execute the alleged codicil dated August 15, 1891.” That there was an abundance of evidence to justify this finding, no one who reads the testimony can for a moment doubt. If it were necessary, we might further say, that the finding appears to be according to the decided weight of the evidence on that question.
The assignments of error are not confined to the only issue of fact upon which the jury passed, and which alone is now before us for review. In so far therefore as they relate to other questions, not directly or indirectly involved in this appeal, it is unnecessary to consider them further than to say there is nothing in either of them that can possibly have any effect on the validity of the judgment from which this appeal was taken. As already intimated, we find no error in any of the specifications relating to the questions before us. There is nothing in either of them that requires further notice.
Judgment affirmed.